UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 14, 2007 WHITNEY HOLDING CORPORATION (Exact Name of Registrant as Specified in Charter) Louisiana 0-1026 72-6017893 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 228 St. Charles Avenue, New Orleans, Louisiana 70130 (Addresses of Principal Executive Offices, including Zip Code) (504) 586-7272 (Registrant’s Telephone Number, including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁭ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁭ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁭ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁭ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 14, 2007, Whitney Holding Corporation issued a news release announcing a program to repurchase up to 4 million shares, or approximately 5.9%, of its common stock. The News Release is attached as exhibit 99.1 to this report and incorporated herein by reference. Item 9.01 Financial Statement and Exhibits. (d) Exhibits 99.1 News Release dated November 14, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WHITNEY HOLDING CORPORATION By: /s/ Thomas L. Callicutt, Jr. Thomas L. Callicutt, Jr. Executive Vice President and Chief Financial Officer Date:November 14, 2007 -2-
